DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “without welding or similar affixation”. However, this concept does not appear to be disclosed in the application. On the contrary, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “without welding or similar fixation”. The term "similar" is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what forms of “affixation” would be considered “similar”.
Claims 1 and 13 recite “a skirt of a tortilla”. It is not clear if a “skirt” would be an entire round tortilla, or just a portion of it. For instance, the outer edge or a central portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Drees [US 2016/0037783A1]] in view of Shepherd [Pat. No. 2,332,117] and Kovich et al [US 2006/0147587A1].
Drees teaches a taco shell frying device (title) comprising an inner form with a “U” shaped structure of bent wire with vertical sides (Figure 1, upper element; paragraph 0015), an outer clip with a “U” shaped structure of bent wire with vertical sides (Figure 1, lower element; paragraph 0015), placing a tortilla between the inner form and outer clip (Figure 4), the inner form extending above the top of the outer clip (Figure 4), placing the device in cooking oil (paragraph 0020), removing the device from the fryer (paragraph 0021), and removing the taco shell from the device (paragraph 0021).
Regarding the “tortilla skirt” of apparatus claim 13, this is simply a preferred method of using the claimed device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Drees does not explicitly recite the inner form being a single piece of wire with closed loops, open loops, parallel sides (claim 7), the outer clip having two bend lines, a single piece of wire with closed loop having opposed curved and straight sides (claim 7), free ends which 
flat bottoms (claim 13), the inner form being a single piece of wire with closed loops and open loops (claim 13), the outer clip being a single wire loop with overlapping ends (claim 13), a semicircular apex and straight sides (claim 13). 
Kovich et al teach making a square bottom taco shell with two bend lines about 0.75” apart (paragraph 0010) which was stable and self-standing (abstract), the taco shell formed by upper and lower plates or wire mold with a conforming shape (paragraph 0057), and the taco shell having a “U” shaped cross-section, a semi-circular apex, and straight sides (Figure 8, #110).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed bend lines, straight sides, semi-circular top edge, and width of about 0.75” into the invention of Drees, in view of Kovich et al, since both are directed to taco molds, since Drees already included an inner form and outer clip which were U-shaped (Figure 1), since taco shells were commonly made with a flat bottom including bend lines which were about 0.75” apart (paragraph 0010) and which included opposing straight sides and semi-circular apex (Figure 8, #110) when viewed from the side as shown by Kovich et al, since an outer clip which matched the shape of the tortilla and was smaller than the shell would have provided a secure hold while also reducing material costs; since creating a taco shell with a stable, flat bottom would have enabled the shell of Drees to stand-up on a flat counter surface without spilling its contents, and since consumers of the taco shells of Drees would have desired the ability to eat a taco which did not spill its contents and which was easier to load toppings into.
Shepherd teaches a cooking utensil comprising a single piece of bent wire with open loops (Figure 1, #11).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed single bent wire construction, open loops, inwardly bent ends, and other features into the invention of Drees, in view of Kovich et al and Shepherd, since all are directed to cooking utensils, since Drees already included bent wire construction including closed loops (Figure 1), since cooking utensils were commonly made from a single piece of bent wire with open loops (Figure 1, #11) as shown by Shepherd, since a single piece of bent wire would have eliminated the need for welding together plural pieces of wire and thus saved time and expense for the maker of Drees, since bending the wire ends inwardly to make closed loops of the combined device of Drees, in view of Shepherd, would have prevented the ends from snagging or becoming entangled with other items, and since adjusting or modifying the shape of Drees to arrive at the claimed decorative shape would have been done during the course of normal experimentation and optimization procedures to achieve a product with an appealing design to the consumer. 
Regarding the “tortilla skirt” of apparatus claim 13, this is simply a preferred method of using the claimed device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding aesthetic design choices, changes in shape, and making integral; MPEP 2144.04 states: 
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). 

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."). 

It is further notes that applicant has not provided any evidence of any unexpected or unpredicted results which would be attributed to the shape of the claimed device.
In conclusion, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Drees, in view of Kovich et al and Shepherd, as applied above, and further in view of Molina [Pat. No. 2,664,812].
Drees, Kovich et al, and Shepherd teach the above mentioned components and concepts. Drees does not explicitly recite a disconnected form (claim 1). Molina teaches a taco frying mold device (title) comprising an inner form formed of a single piece of bent metal (Figure 1-2, #26), an outer clip formed of a single piece of bent metal (Figure 1-2, #6), and the inner form being disconnected from the outer clip (Figure 1-2). It would have been obvious to one of ordinary skill in the art to incorporate the claimed disconnected elements into the invention of Drees, in view of Kovich et al, Shepherd, and Molina, since all are directed to cooking devices and implements, since Drees already included separate elements including an inner form and outer clip (Figure 1), since taco frying molds commonly included an inner form being disconnected from the outer clip (Figure 1-2, #6, 26), and since disconnected elements would have permitted easier cleaning and replacement of parts in the device of Drees.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It would have been obvious to one of ordinary skill in the art to incorporate the claimed bend lines, straight sides, semi-circular top edge, and width of about 0.75” into the invention of Drees, in view of Kovich et al, since both are directed to taco molds, since Drees already included an inner form and outer clip which were U-shaped (Figure 1), since taco shells were commonly made with a flat bottom including bend lines which were about 0.75” apart (paragraph 0010) and which included opposing straight sides and curved sides (Figure 8, #110) when viewed from the side as shown by Kovich et al, since an outer clip which matched the shape of the tortilla would have provided a secure hold while also reducing material costs, since creating a taco shell with a stable, flat bottom would have enabled the shell of Drees to stand-up on a flat counter surface without spilling its contents, and since consumers of the taco shells of Drees would have desired the ability to eat a taco which did not spill its contents and which was easier to load toppings into.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed single bent wire construction, open loops, inwardly bent ends, and other features into the invention of Drees, in view of Kovich et al and Shepherd, since all are directed to cooking utensils, since Drees already included bent wire construction including closed loops (Figure 1), since cooking utensils were commonly made from a single piece of bent wire with open loops (Figure 1, #11) as shown by Shepherd, since a single piece of bent wire would have eliminated the need for welding together plural pieces of wire and thus saved time and expense for the maker of Drees, since bending the wire ends inward to make closed loops of the combined device of Drees, in view of Shepherd, would have prevented the ends from snagging or becoming entangled with other items, and since adjusting or modifying the shape of Drees to arrive at the claimed decorative shape would have been done during the course of normal experimentation and optimization procedures to achieve a product with an appealing design to the consumer. 
Regarding the “tortilla skirt” of apparatus claim 13, this is simply a preferred method of using the claimed device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding aesthetic design choices, changes in shape, and making integral; MPEP 2144.04 states: 
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). 

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."). 

It is further notes that applicant has not provided any evidence of any unexpected or unpredicted results which would be attributed to the shape of the claimed device.
In conclusion, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792